IN THE SUPREME COURT OF TEXAS
                                         ══════════
                                           No. 20-0291
                                         ══════════

          IN RE GREG ABBOTT, GOVERNOR OF THE STATE OF TEXAS, AND
       KEN PAXTON, ATTORNEY GENERAL OF THE STATE OF TEXAS, RELATORS
            ══════════════════════════════════════════
                      ON PETITION FOR WRIT OF MANDAMUS
            ══════════════════════════════════════════

                                          PER CURIAM

       The Constitution is not suspended when the government declares a state of disaster. Nor

do constitutional limitations on the jurisdiction of courts cease to exist. One such limitation is the

requirement that a plaintiff establish standing, which is always an essential component of a court’s

subject-matter jurisdiction. If plaintiffs lack standing to seek orders from a court, the court lacks

power to issue those orders.

       Executive Order GA-13 changes the rules applicable to judges’ decisions regarding pre-

trial bail. It suspends certain statutes authorizing trial judges to release jail inmates with violent

histories during the current state of disaster. The plaintiffs allege GA-13 is unconstitutional and

exceeds the governor’s statutory emergency powers. Sixteen of the plaintiffs are Texas trial

judges, who allege GA-13 improperly interferes with their judicial authority to make

individualized bail decisions. At their request, the trial court issued a temporary restraining order

blocking enforcement of GA-13 against judges. The other plaintiffs in the case are public interest

organizations and lawyer associations, and the TRO does not grant any relief as to those plaintiffs.

None of the plaintiffs are inmates who cannot obtain release because of GA-13, and the plaintiffs
do not identify any such person by name. The State filed this mandamus petition seeking review

of the TRO.

       On the record before the Court, we conclude the judges lack standing, which means the

trial court lacked jurisdiction to order their requested relief, even temporarily. Suspending statutes

that govern judges’ decisions in particular cases does not amount to a personal, legally cognizable

injury against the judges. We are aware of no precedent authorizing a judge to file suit against the

executive or legislative branches to ask another judge to clarify or invalidate rules governing

decisions the plaintiff judge must make. Our adversary system of justice envisions that disputes

over which rules govern court procedures like bail will be settled through proceedings involving

parties with a direct stake in the outcome, proceedings such as actual bail hearings involving

inmates denied release because of GA-13. If a judge overseeing such a hearing follows the

executive order (or concludes it is invalid and does not follow it), that ruling can be challenged.

The question of GA-13’s legal effect when weighed against the Constitution and other sources of

law is a question for judges to decide when properly asked by parties to do so. It is not a question

for judges to ask other judges to decide.

       We acknowledge the plaintiff judges’ allegation that they face a threat of criminal

prosecution if they do not follow the executive order. Any threat to prosecute a judge for his or

her judicial decisions raises grave separation-of-powers concerns. The judges, however, do not

explain why well-established principles of judicial immunity are insufficient to counter such

threats. Troubling as these threatened prosecutions would be, the defendants have disclaimed any

such intention, and the judges have not shown a credible threat they actually will be prosecuted.

As a result, even if a threat of prosecution could give a judge standing to challenge a substantive



                                                  2
legal standard, the alleged threat of criminal prosecution in this case does not give the judges

standing to seek the invalidation of GA-13. We therefore conditionally grant mandamus relief.

                                          BACKGROUND

       Executive Order GA-13 followed the Governor’s March 13, 2020 declaration of a state of

disaster due to the threat of the novel coronavirus. Issued on March 29, GA-13 limits the release

of inmates from jails who are “charged with, convicted of, or hav[e] a history of offenses involving

physical violence or threats of physical violence.” GA-13 was issued in response to the concern

that “several counties are now reportedly considering the broad-scale release of arrested or jailed

individuals as a result of COVID-19 . . . .” The State explains that GA-13 was intended to

safeguard the public “by ensuring that alleged violent criminals are not released en masse.” It

partially suspends several statutory provisions “to the extent necessary” to comply with its terms.

One of the suspended provisions is article 17.03 of the Code of Criminal Procedure, which grants

trial courts discretion to release inmates before trial without requiring monetary bond.

       On April 8, the real parties in interest, which include sixteen judges of the Harris County

Criminal County Courts at Law, sued the Governor and the Attorney General. They allege that

GA-13 violates two provisions of the Texas Constitution and exceeds the Governor’s statutory

emergency powers. According to the petition, the judges sued in their “official capacity” because

they “have been directly harmed by [the] issuance of this Order and impeded from exercising their

judicial authority pursuant to the Texas Constitution.” The NAACP and three groups representing

criminal defense attorneys are also plaintiffs in the suit. The plaintiffs requested a TRO, a

temporary injunction, and permanent injunctive relief to prevent the enforcement of GA-13, as

well as declaratory relief and attorneys’ fees. The sixteen judicial plaintiffs specifically alleged



                                                 3
that they “are now caught between fulfilling their obligations to decide bail in individual cases as

prescribed by the Constitution and Legislature, or obeying an Executive Order.”

        The Governor and Attorney General filed a plea to the jurisdiction on April 10. They

contended that the judicial plaintiffs lacked standing because they have alleged no injury in fact.

In their view, an injury characterized by one government actor encroaching on the duties of another

is too generalized to create standing. And when an institutional plaintiff sues to redress an

institutional injury, the entire institution must file suit, not individual members of the institution.

        Late on April 10, the trial court issued a TRO restraining “[d]efendants from enforcing

Executive Order GA-13 against judges.” In a letter to counsel for the parties, the court specified

that the TRO was granted only “as it applies to the independently elected judicial officers (the

judges) who are Plaintiffs in this cause.” The letter also explained that “many of the orders in

Executive Order GA-13 strip away the discretion of the judiciary and potentially subject its judges

to mandamus or criminal action with little or no rationale in coping with the current health crisis.”

The TRO was scheduled to expire on April 24. The trial court has not explicitly ruled on the

relators’ plea to the jurisdiction.

        On April 11, the Governor and Attorney General filed a petition for writ of mandamus and

motion to stay directly in this Court.1 The petition argued that the trial court lacked the necessary

subject-matter jurisdiction to issue a TRO and that the trial court abused its discretion by issuing

a TRO when the plaintiffs are unlikely to succeed on the merits. We granted the motion to stay

and requested expedited merits briefing, which the parties have promptly and ably provided.




        1 Because this is a matter of state-wide importance requiring immediate attention, the relators’ decision to
bypass the court of appeals is warranted. See Perry v. Del Rio, 66 S.W.3d 239, 257 (Tex. 2001).


                                                         4
                                              ANALYSIS

        The April 10 TRO restricted enforcement of GA-13 only “against judges.” The trial court’s

letter to counsel explained that “in this ruling, the [trial court] need not reach other issues regarding

standing of the organizational parties and the like and those issues may also be argued at the

hearing on Temporary Injunction.” Standing is specific to each individual plaintiff and to each of

the plaintiff’s individual claims. Heckman v. Williamson County, 369 S.W.3d 137, 153 (Tex.

2012) (“Thus, each party must establish that he has standing to bring each of the claims he himself

alleges—meaning the court must assess standing plaintiff by plaintiff, claim by claim.”). Because

the trial court implicitly based its ruling on a conclusion that the sixteen judges had standing,

declined to rule on the other plaintiffs’ standing, and granted relief only as to judges, we likewise

consider only the standing of the judicial plaintiffs.

        Standing is implicit in the concept of subject-matter jurisdiction, and subject-matter

jurisdiction is essential to the authority of a court to decide a case. Tex. Ass’n of Bus. v. Tex. Air

Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). The Texas standing doctrine

        derives from the Texas Constitution’s provision for separation of powers among
        the branches of government, which denies the judiciary authority to decide issues
        in the abstract, and from the open courts provision, which provides court access
        only to a “person for an injury done him.”

Meyers v. JDC/Firethorne, Ltd., 548 S.W.3d 477, 484 (Tex. 2018) (citing TEX. CONST. art. I, § 13;

Tex. Ass’n of Bus., 852 S.W.2d at 443–44). The Texas standing requirements parallel the federal

test for Article III standing, which provides that “[a] plaintiff must allege personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and likely to be redressed by the requested

relief.” Heckman, 369 S.W.3d at 154 (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)).




                                                   5
       The United States Supreme Court has articulated the three elements of standing, which

have been adopted by this Court:

       First, the plaintiff must have suffered an “injury in fact”—an invasion of a legally
       protected interest which is (a) concrete and particularized, and (b) “actual or
       imminent, not ‘conjectural’ or ‘hypothetical.’” Second, there must be a causal
       connection between the injury and the conduct complained of—the injury has to be
       “fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e]
       result [of] the independent action of some third party not before the court.” Third,
       it must be “likely,” as opposed to merely “speculative,” that the injury will be
       “redressed by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992) (citations omitted); see also

Heckman, 369 S.W.3d at 154–55 (quoting same). The Texas injury-in-fact analysis similarly

requires that the plaintiff suffer “personal” injury. Heckman, 369 S.W.3d at 155.

       We have also recognized the United States Supreme Court’s holding that “[w]hen the suit

is one challenging the legality of government action or inaction, the nature and extent of facts that

must be averred (at the summary judgment stage) . . . depends considerably upon whether the

plaintiff is himself an object of the action (or forgone action) at issue.” Meyers, 548 S.W.3d at

485–86 (quoting Lujan, 504 U.S. at 561). Thus when “a plaintiff’s asserted injury arises from the

government’s allegedly unlawful regulation (or lack of regulation) of someone else” other than the

plaintiff, then “standing is not precluded, but it is ordinarily ‘substantially more difficult’ to

establish.” Lujan, 504 U.S. at 562 (citations omitted).

       The Governor and Attorney General argue that the sixteen judicial plaintiffs lack standing.

In their view, a theory of injury based on one government actor usurping another actor’s authority

is too generalized to confer standing to sue. As the State sees it, even if GA-13 may impose legally

cognizable personal injury on pretrial arrestees, the same cannot be said for judges. To the extent

the judges seek standing in their institutional capacities, the State contends, standing is only


                                                  6
conferred when the entire institution sues, not individual members. Further, the State argued that

any procedural complications in the court system created by GA-13 are no different from

procedural changes enacted by the Legislature under less unusual circumstances. Judges would

not normally have standing to personally challenge acts of the Legislature that change rules the

judges must apply in their courtrooms; likewise, the State contends, they lack standing to challenge

GA-13.

       The real parties in interest, a coalition that includes the judicial plaintiffs, respond that the

trial court correctly determined the sixteen judges have standing because GA-13 deprives them of

the judicial discretion to consider pretrial release granted by the Texas Constitution. Specifically,

they allege GA-13 causes injury to each judge by preventing his or her exercise of the

constitutional authority to determine bail. This injury is ongoing because GA-13 has slowed down

proceedings and created confusion in the judges’ courtrooms. Next, the real parties contend the

judges must choose between applying a federal consent decree, which mandates individual

assessments when considering release on personal bonds, and the Governor’s order, which

prohibits all discretion. The real parties also assert that, given the Governor’s stated intent to

enforce the executive order, he may order the judges’ arrest under Texas Government Code section

418.173. The real parties similarly interpret the Attorney General’s Twitter statement that he “will

not stand for any action” not in compliance with GA-13 as a potential threat of criminal

prosecution. To underscore these concerns, they point to instances of lawyers from the Attorney

General’s Office attending the judges’ pretrial proceedings.

       Having considered these arguments, we conclude the judicial plaintiffs have not alleged

the personal, legally cognizable injury required for standing. The judicial plaintiffs sued to correct



                                                  7
an alleged trespass by the executive branch on powers assigned to the judiciary. The United States

Supreme Court has prescribed caution when determining questions of standing in lawsuits

questioning the constitutionality of another branch’s actions. Raines v. Byrd, 521 U.S. 811, 819–

20 (1997) (“And our standing inquiry has been especially rigorous when reaching the merits of the

dispute would force us to decide whether an action taken by one of the other two branches of the

Federal Government was unconstitutional.”). This is just such a case. The plaintiffs’ petition for

injunctive and declaratory relief alleges that “GA-13 unlawfully suspends laws and deprives

judges, sheriffs, and local governments of the powers and discretion granted to them by the laws

of the State.” Further, they allege the Disaster Act does “not authorize GA-13’s usurpation of

judicial and legislative authority. Instead, the Disaster Act empowers each branch of government

to respond to disasters while leaving judicial functions to the discretion of the courts.” As the trial

court’s letter to counsel explained:

       This exercise of judicial discretion [limited by GA-13] falls squarely within the
       purview of the judicial branch of our government. To be clear, the judges of this
       State may not abandon their responsibility in this regard, but neither may it be taken
       away from them by executive order.

       Because the plaintiffs seek to correct an alleged violation of the separation of powers, our

standing inquiry must be “especially rigorous.” Raines, 521 U.S. at 819. The plaintiffs also assert

“injury aris[ing] from the government’s allegedly unlawful regulation (or lack of regulation) of

someone else,” which means standing is “substantially more difficult to establish.” Lujan, 504
U.S. at 562 (quotation omitted).

       Under the standards outlined above, the judicial plaintiffs lack standing to challenge the

validity of GA-13. Our standing jurisprudence ensures that the executive and judicial branches

resolve matters of public importance through the adversary system of justice in particular cases


                                                  8
involving parties who are genuinely, personally affected. Petitions from one set of judges to

another do not fit this mold. That does not mean the issues raised in this lawsuit are unimportant

or cannot be litigated.     If a defendant in a bail hearing contends the executive order is

unconstitutional and the suspended statutes should continue to provide the rule of decision, the

judge has a duty to rule on that issue, and the losing side can challenge that ruling.

       Neither branch may short-circuit this process. As discussed below, the executive branch

cannot criminally prosecute judges for deciding cases based on what they understand the law to

be. We appeal judicial decisions we don’t like; we don’t jail the judges. Nor can one judge file a

lawsuit against the executive branch that asks another judge to clarify the rule of decision the

plaintiff judge should apply in his or her courtroom, as the judicial plaintiffs have done here.

“‘[Courts] do not, or should not, sally forth each day looking for wrongs to right. We wait for the

cases to come to us, and when they do we normally decide only questions presented by the

parties.’” Greenlaw v. United States, 554 U.S. 237, 244 (2008) (quoting United States v. Samuels,

808 F.2d 1298, 1301 (8th Cir. 1987) (R. Arnold, J., concurring in denial of reh’g en banc)).

       As the judicial plaintiffs point out, there is precedent for courts hearing challenges from

judges about the acts of other branches of government that have injured the judges personally or

have interfered with internal matters regarding the administration of the courts. The real parties

in interest cite two cases in support of this rule, United States v. Will, 449 U.S. 200 (1980) and

Henry v. Cox, 483 S.W.3d 119 (Tex. App.—Houston [1st Dist.] 2015), rev’d, 520 S.W.3d 28 (Tex.

2017). But neither of these cases indicates that a judge has a personal, legally cognizable stake in

knowing the correct law to apply. Applying the correct law in each individual case is the judge’s




                                                  9
job as an institutional matter. Difficulty in doing so does not give the judge standing to ask another

judge to decide which source of law controls.

       United States v. Will was a suit by thirteen United States District Judges against the United

States over appropriations laws that eliminated judicial pay raises. 449 U.S. at 205–06. There was

no challenge in Will to the judges’ standing to sue, as no one questioned the judges’ personal stake

in their own salaries. Henry v. Cox addressed an injunction sought by a trial court (and local

administrative) judge against the county judge of Galveston County. 483 S.W.3d at 126. The trial

judge alleged that the county judge had illegally fired the local director of judicial administration

and then sought to replace her. Id. The court of appeals concluded that the county judge’s actions

had compromised the judiciary’s ability to perform its necessary functions, thereby establishing

the injury necessary to grant the plaintiff standing. Id. at 149. Henry was a local dispute over

funding for judicial employees and stands for the limited proposition that judges may have

standing to sue another branch of government that interferes with the judiciary’s ability to manage

its internal administrative affairs. Neither Will nor Henry supports the judicial plaintiffs’ position.

       The judicial plaintiffs contend they have suffered an injury caused by GA-13 because the

Governor usurped their judicial authority. This Court considered a similar argument in Brown v.

Todd, 53 S.W.3d 297, 305 (Tex. 2001). After the Mayor of Houston issued an executive order

prohibiting sexual-orientation discrimination, City Council Member Robb Todd sued, seeking

injunctive and declaratory relief. Id. at 299. Todd contended that the Mayor, “by issuing an

executive order prohibiting discrimination based on sexual orientation in all city programs and

activities, usurped Todd’s power as a city council member.” Id. at 304–05. After the trial court

found that Todd had standing to sue, this Court, looking to United States Supreme Court precedent,



                                                  10
reversed. Id. at 305. The Court concluded that “Todd’s injury as a city council member is vague

and generalized, not personal and particularized. Todd does not and cannot challenge the anti-

discrimination policy’s actual operation because it does not apply to him.” Id.

        As in Brown, the judicial plaintiffs’ usurpation argument alleges only a diminution of the

power that they wield in their official capacities. They insist that GA-13 has interfered with their

authority to set bail and determine the conditions of pretrial release. Although GA-13 may impact

the performance of the judges’ official duties, as in Brown, its “actual operation . . . does not apply

to [them].” See id. Instead, it applies to jailed inmates by affecting their rights to pre-trial release.

The judges have not been prevented from doing their duty to interpret the governing laws and issue

rulings on personal bonds and other matters affected by GA-13. When faced with apparently

inconsistent legal authority, the judges remain tasked with deciding which authority is dominant.

This is the case for GA-13, just as it would be the case for any change in the law affecting judicial

decisions in individual cases.

        The judicial plaintiffs contend that Brown stands only for the holding that an individual

council member lacks standing to claim an institutional injury for the council in its entirety. But

Brown specifically notes that Todd did not sue “on the council’s behalf and was not joined by any

other council members in his suit.” Id. at 306. Brown did not reject Todd’s assertion of standing

because he could not, as an individual, speak for the entirety of the city council. Id. Instead, the

Court simply reviewed the nature of Todd’s injury and determined that it was “not personal and

particularized.” Id. at 305. Similarly, the judicial plaintiffs have not established that GA-13’s

limits on their power to determine pretrial release constitute a “personal and particularized,”

legally cognizable injury sufficient to confer standing. We recognize that trial judges, unlike city



                                                   11
council members, act individually and not as part of a multi-member body. But Brown supports

our conclusion that a judge suffers no personal and particularized injury from an executive order

that tells the judge what substantive standards to apply to cases in the judge’s court.

       The judicial plaintiffs raise a second theory of injury, arguing that the executive order has

sown confusion among the parties in their courts by creating new procedures at a crucial time for

the judiciary. As is evident from the affidavits supporting the judicial plaintiffs’ petition for a

TRO, however, this pandemic has presented many extraordinary challenges to the judiciary. While

GA-13 introduces new substantive standards, the real parties in interest do not explain with

specificity how these changes produce a personal and particularized injury to them—as opposed

to the parties whose cases are affected by the disruptions. Again, judges have no personal, legally

cognizable stake in achieving clarity or ease of application in the law.

       All of us in the judiciary should do what is in our power to make the court system continue

to work as promised for all parties during these difficult times. But a desire for the legal system

to operate efficiently does not confer standing to sue to make it so. See Warth v. Seldin, 422 U.S.

490, 498–500 (1975) (noting that standing serves to prevent courts from being “called upon to

decide abstract questions of wide public significance even though other governmental institutions

may be more competent to address the questions and even though judicial intervention may be

unnecessary to protect individual rights”). If the parties who appear before a judge are confused

about the law that applies to their case, the remedy lies in the judge, whose job is to resolve such

confusion to the best of his or her ability, based on the applicable law. That the judge may also be

confused about applicable law does not give the judge standing to sue the lawmaker. The judge’s

job is to determine and apply the law to individual cases, even if doing so is difficult.



                                                 12
       Finally, the judges argue they have standing because the Governor has the power to enforce

GA-13 against the judiciary by holding non-compliant judges criminally liable under Texas

Government Code section 418.173.2 The judges also express concern that the Attorney General

posted on Twitter that “[t]he release of thousands of arrestees justly held for felony crimes would

directly endanger the public, and my office will not stand for any action that threatens the health

and safety of law-abiding citizens.”3 The judges have also reported monitoring of individual bail

hearings by personnel from the Office of the Attorney General.

       To establish standing based on a perceived threat of injury that has not yet come to pass,

the “threatened injury must be certainly impending to constitute injury in fact”; mere “[a]llegations

of possible future injury” are not sufficient. Whitmore v. Arkansas, 495 U.S. 149, 158 (1990)

(citations omitted). A plaintiff does not need to be arrested and prosecuted before suing to

challenge the constitutionality of a criminal law. He must, however, allege “an intention to engage

in a course of conduct arguably affected with a constitutional interest, but proscribed by a statute,

and there exists a credible threat of prosecution thereunder.” Babbitt v. Farm Workers Nat’l Union,

442 U.S. 289, 298 (1979).

       Here, the judges have alleged a course of conduct affected with constitutional interest:

making rulings in cases before them. And the judge’s desired course of conduct may be proscribed


       2   Section 418.173 provides:
             (a) A state, local, or interjurisdictional emergency management plan may provide that failure
                 to comply with the plan or with a rule, order, or ordinance adopted under the plan is an
                 offense.
             (b) The plan may prescribe a punishment for the offense but may not prescribe a fine that
                 exceeds $1,000 or confinement in jail for a term that exceeds 180 days.
TEX. GOV’T CODE § 418.173.
       3
              Attorney General Ken Paxton (@KenPaxtonTX), TWITTER (Mar. 30, 2020, 10:26 AM),
https://twitter.com/KenPaxtonTX/status/1244647288976412675.


                                                       13
by statute, assuming GA-13 validly prohibits it. But there is no “credible threat of prosecution.”

Even assuming for the sake of argument that the Attorney General’s tweet could have been

understood as a genuine threat to criminally prosecute judges, the State correctly observes that the

Attorney General cannot bring such a criminal prosecution without the participation of a district

attorney. Yet no threat of prosecution by a district attorney is alleged. The State also readily

concedes that the Governor cannot initiate such prosecutions. The State is further correct that

sending assistant attorneys general to observe proceedings in courtrooms is no evidence of a

credible threat that judges face criminal prosecution.

       Rather than threaten prosecution, the State in its briefing disclaims any intention by the

Governor or the Attorney General to affirmatively enforce GA-13: “Defendants do not enforce

EO-GA-13. . . . EO-GA-13 itself ‘envisions no role’ for either of the Relators. . . . If anyone is

tasked with enforcing EO-GA-13, it is local district attorneys.” Relators’ Br. at 21. This is by no

means a concession that the executive order is toothless. To the extent GA-13 provides the

governing rule of decision in an individual bail determination—a merits question we do not

address—it must be followed, and it can be “enforced” against judges by a judicial ruling from a

higher court. Important for standing, however, is the State’s acknowledgment that GA-13’s

enforcement will not come in the form of criminal prosecutions by the Governor or the Attorney

General.   The plaintiffs offer nothing in response except unsubstantiated speculation that

prosecutions will somehow materialize despite the State’s concessions. This is insufficient to

establish a credible threat of prosecution.

       Moreover, even if criminal prosecution of judges were genuinely threatened, the plaintiffs

offer no reason to doubt that long-established principles of judicial immunity provide adequate



                                                14
protection. The “right to have claims decided by judges who are free from potential domination

by other branches of government” is “essential” to our “longstanding Anglo-American tradition of

an independent Judiciary.”       Will, 449 U.S. at 217–18.          Judicial immunity prevents such

“domination by other branches” by giving a judge absolute immunity from liability for official

judicial acts performed within the scope of his or her jurisdiction. Dallas County v. Halsey, 87

S.W.3d 552, 554 (Tex. 2002); see also Bradley v. Fisher, 80 U.S. 335, 349 n.16 (1871) (noting

that judicial immunity also protects the public, “whose interest it is that the judges should be at

liberty to exercise their functions with independence, and without fear of consequences”). To the

extent the judicial plaintiffs could establish a credible threat of criminal prosecution, their remedies

would include the assertion of judicial immunity against any such prosecution. Their remedy

would not be an order blocking GA-13 altogether.

        For these reasons, the judicial plaintiffs lack standing. The trial court therefore lacked

subject-matter jurisdiction to issue a temporary restraining order in their favor. Because temporary

restraining orders are not appealable, the Governor and Attorney General have no remedy by

appeal. In re Office of Attorney Gen., 257 S.W.3d 695, 698 (Tex. 2008) (per curiam). And because

of the exigent circumstances, this case should be decided quickly. Accordingly, pursuant to Texas

Rule of Appellate Procedure 52.8(c) and without hearing oral argument, we conditionally grant

mandamus relief and direct the court to withdraw its temporary restraining order. We are confident

that the trial court will comply, and the writ will issue only if the trial court fails to do so.




OPINION DELIVERED: April 23, 2020




                                                   15